Case 1:18-cv-11617-PKC Document 79 Filed 09/09/20 Page 1 of 2
Case 1:18-cv-11617-PKC Document 78 Filed 09/04/20 Page 1 of 3

September 4, 2020
By ECF Filing

Hon. P. Kevin Castel
United States District Court
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

ORE

Conference Adjourned

From: q g alé ad
To: September Al, 202004 13am

cP. BEVIN CASTEL USD.

. Date: _ Fm ‘Bo 20

Re: Zornezav. TerraFkorm Global, Ine., et al., Case No. 18-cv-11617 (PKC); 16-md-2742

Dear Judge Castel:

We submit this letter on behalf of Defendants in the above-referenced action to request
that the Initial Pretrial Conference currently scheduled for September 9, 2020 at 12:00 p.m. be
adjourned until September 18, 2020 (or whatever subsequent date the Court prefers). On
September 3, 2020, the Court issued an order (the “Order,” Dkt. No. 77) scheduling the
Conference and directing the parties to (1) confer on a Case Management Plan, and (2) submit a
joint letter five business days before the Conference containing a description of the case,
contemplated motions, and the prospect for settlement. At the time the Court’s order issued,
however, the deadline to submit the joint letter in advance of the September 9, 2020 Conference

had already expired.

SS

In order to permit the parties sufficient time to confer on a Case Management Plan to be
submitted in advance of the Conference as specified in the Order, and to submit a joint letter in
accordance with the Court’s instructions, Defendants respectfully request that the Initial Pretrial
Conference be adjourmed until on or after September 18, 2020. Defendants have conferred with
Plaintiff, who does not oppose the request for adjournment. This is the first request for
adjournment of this Initial Pretrial Conference.

Respectfully submitted,

By: /s/ Timothy J. Perla

WILMER CUTLER PICKERING HALE
AND DORR LLP

Timothy J. Perla
60 State Street
Boston, Massachusetts 02109

 
Case 1:18-cv-11617-PKC Document 79 Filed 09/09/20 Page 2 of 2
Case 1:18-cv-11617-PKC Document 78 Filed 09/04/20 Page 3 of 3

September 4, 2020
Page 3

Los Angeles, CA 90071
Telephone: (213) 683-9100
martin.estrada@mto.com
jessica. baril@mto.com
brandon.martinez@mto.com

Attorneys for Defendant Brian Wuebbels

ce: All Counsel of Record

 
